DETAILED ACTION
	
Introduction
Claims 1-20 are pending. Claim 1 is amended. No claims are added or cancelled. This Office action is in response to Applicant’s request for reconsideration after non-final rejection filed on 8/25/2022. 

Response to Arguments
Applicant’s arguments are discussed below.
Rejection of claim 1 under 35 U.S.C. 103
Applicant has amended claim 1 to recite that the purpose of the second message is “to cause, by the third computing device, validation of the user registration data and establishment of the call,” and now argues that the combination of Jahangir and Bath does not teach the system of claim 1, as amended. Examiner agrees. Nonetheless, the combination of Jahangir, Bath, and Bajko teaches the system of amended claim 1, as discussed in the rejection below. 
Rejection of claims 11 and 16 under 35 U.S.C. 103 
Applicant argues that the combination of Jahangir, Bath, and Bajko does not teach the system of claims 11 and 16. In support of this argument, Applicant further asserts that “Bajko fails to cure the deficiencies of Jahangir and Bath,” but fails to provide any further evidence to support this assertion. Therefore, Examiner maintains the rejection for the reasons provided in the rejection. 


Claim Rejections: 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. – The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the limitation “sending…. A second message… to cause, by the third computing device, validation of the user registration data and establishment of the call,” but it is not clear whether performance of the validation and establishment steps is required to infringe claim 1, or if the phrase “to cause… validation of the user registration data and establishment of the call” merely recites an intended use of the second message. 

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 because they are unpatentable over Jahangir (US 2018/0007612) in view of Bath (US 2015/0121123) and Bajko (US 2004/0199641).
Regarding claim 1, Jahangir teaches a method comprising: sending, based on a request from a first computing device to establish a call, a first message to a second computing device (A proxy call session control function (P-CSCF) receives a session initiation protocol (SIP) request from a user equipment (UE) and responsively sends a first SIP request to a first serving call session control function (S-CSCF). See par. 40; fig. 2), wherein the request is associated with stored information indicative of user registration data (The first SIP request is associated with registration data stored at a home subscriber server (HSS), such as an IP multimedia public identity (IMPU), user data, S-CSCF restoration data, and associated identities information. See par. 45; fig. 2); determining that the second computing device is not responding to the first message (The P-CSCF polls the first S-CSCF and determines that the first S-CSCF is unresponsive if the first S-CSCF does not respond to the first SIP request within a predetermined time period. See par. 41; fig. 2); and sending, to a third computing device, a second message to enable establishment of the call (In response to the determination that the first S-CSCF is unresponsive, the P-CSCF sends a second SIP request to a second S-CSCF to enable establishment of the call notwithstanding the unresponsiveness of the first S-CSCF. See par. 42; fig. 2).
However, Jahangir does not teach that the second message comprises the information. Nonetheless, Bath teaches a failover system whereby an S-CSCF includes registration data in a second SIP INVITE message that it sends to a second P-CSCF in response to detecting that a first P-CSCF is not responding to a first SIP INVITE message that the S-CSCF sent to the first P-CSCF. See par. 39, 57; fig. 3-4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jahangir so that the P-CSCF stores the registration data and includes the registration data in the second SIP request because doing so eliminates the need for the second S-CSCF to waste time contacting the HSS to obtain the registration data. 
Lastly, Jahangir and Bath do not teach that the second message causes the third computing device to validate the user registration data. However, Bajko teaches an IP multimedia system whereby an S-CSCF validates registration data of a UE. See par. 47-48. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jahangir and Bath so that the second S-CSCF validates the registration data of the UE, because doing so prevents the S-CSCF from providing service to a UE with an invalid registration. 
Regarding claims 2-3, Jahangir teaches wherein the second message comprises a Session Initiation Protocol (SIP) message (The second SIP request that the P-CSCF sends to the second S-CSCF is a SIP message), but does not teach wherein the SIP message comprises a header that comprises the stored information. However, Bath teaches a second SIP INVITE that includes registration data in a header of the second SIP INVITE. See par. 38, 57. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jahangir so that the second SIP message includes the registration data in the header of the second SIP message because doing so eliminates the need for the P-CSCF to send the registration data to the second S-CSCF using a separate message. 
Regarding claim 5, Jahangir does not teach wherein at least a portion of the information is encrypted and a security key is accessible to the third computing device, wherein the security key is based on at least one of: symmetric encryption and is shared by the one or more third computing devices, asymmetric encryption based on a public and private key combination, or a Java web token (JWT). However, Bath teaches that the registration data included in the second SIP INVITE message may be encrypted using a security key that is accessible to the second P-CSCF. See par. 44.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jahangir so that the registration data included in the second SIP request is encrypted using a security key that is accessible to the second S-CSCF because doing so prevents an unauthorized party from accessing the registration data. 
Regarding claim 6, Jahangir teaches wherein the determining that the second computing device is not responding to the first message indicates that the second computing device is unreachable (The P-CSCF may determine that the first S-CSCF is either unreachable or reachable but too busy to handle additional traffic. See par. 41).
Regarding claim 7, Jahangir teaches wherein the third computing device is determined based on at least one selection mechanism, wherein the at least one selection mechanism comprises at least one of a fully qualified domain name (FQDN) of the third computing device that is included in a header of the first message or a list (The second S-CSCF may be selected from a pool of available S-CSCF nodes. See par. 42).
Regarding claim 8, Jahangir teaches further comprising: receiving, from the third computing device, a third message indicating that the call is established (According to the SIP protocol, a UE receives a 200 OK response from an S-CSCF in response to a successful INVITE request and a 4xx failure response from the S-CSCF in response to an unsuccessful INVITE request. See https://en.wikipedia.org/wiki/List_of_SIP_response_codes#4xx—Client_Failure_Responses. However, since the second S-CSCF takes over for the first S-CSCF, it is understood that the second S-CSCF sends the 200 OK response instead of the first S-CSCF).
Regarding claim 9, Jahangir and Bath do not teach wherein the receiving the third message is based on the information being valid. However, Bajko teaches an IP multimedia system whereby an S-CSCF sends a 200 OK response in response to determining that a UE has a valid registration and a 403 failure response in response to determining that the UE no longer has a valid registration. See par. 47-48. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jahangir and Bath so that the second S-CSCF sends the 200 OK response in response to determining that the UE has a valid registration, because doing so prevents the S-CSCF from providing service to a UE with an invalid registration. 
Regarding claim 10, Jahangir teaches wherein the information comprises at least one of an Internet Protocol (IP) Multimedia Public Identity (IMPU), a contact IP address, or registration information associated with the first computing device (The HSS sends to the second S-CSCF registration data comprising an IP multimedia public identity (IMPU), user data, S-CSCF restoration data, and associated identities information. See par. 45; fig. 2).
Claim 4 is rejected under 35 U.S.C. 103 because it is unpatentable over Jahangir,  Bath, and Bajko, as applied to claim 1 above, in further view of Nayak (US 2021/0410095).
Regarding claim 4, Jahangir, Bath, and Bajko do not teach wherein the user registration data indicates timing information indicating at least one of when a user registered or an amount of time that the user registration data is valid. However, Nayak teaches a system whereby a S-CSCF obtains registration data that includes an expiry value for use by the S-CSCF in determining whether registration data of a UE has expired. See par. 85-86.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jahangir, Bath, and Bajko so that the registration data that the second S-CSCF receives from the P-CSCF includes an expiry value that indicates an amount of time before the registration data expires, because doing so allows the S-CSCF to cause the UE to reregister when the second S-CSCF determines that the registration data has expired. 
Claims 11-14 and 16-19 are rejected under 35 U.S.C. 103 because they are unpatentable over Jahangir in view of Bath and Bajko.
Regarding claims 11 and 16, Jahangir teaches a method comprising: receiving, from a first computing device, a first message comprising a request to establish a call (A second S-CSCF receives a second SIP request from a P-CSCF in response to the P-CSCF determining that a first S-CSCF is not responding to a first SIP request sent to the first S-CSCF by the P-CSCF. See par. 40-42; fig. 2), and sending, to the first computing device, a second message indicating establishment of the call (According to the SIP protocol, the second S-CSCF sends the P-CSCF a 200 OK response if the second SIP request is successful and a 4xx failure response if the second SIP request is not successful. See https://en.wikipedia.org/wiki/List_of_SIP_response_codes#4xx—Client_Failure_Responses).
However, Jahangir does not teach that the first message comprises information associated with the request, wherein the information is associated with stored information indicative of user registration data and was included in the first message based on a second computing device not responding to the request. Nonetheless, Bath teaches a failover system whereby an S-CSCF stores registration data and includes the registration data in a second SIP INVITE message that it sends to a second P-CSCF in response to detecting that a first P-CSCF is not responding to a first SIP INVITE message that the S-CSCF sent to the first P-CSCF. See par. 39, 57; fig. 3-4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jahangir so that the P-CSCF stores registration data and includes the registration data in the second SIP request because doing so eliminates the need for the second S-CSCF to waste time contacting the HSS to obtain the registration data. 
Lastly, Jahangir and Bath do not teach a step of determining that the information is valid, or that the step of sending the second message is based on the information being valid. Nonetheless, Bajko teaches an IP multimedia system whereby an S-CSCF sends a 403 failure response upon determining that a UE no longer has a valid registration. See par. 47-48. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jahangir and Bath so that the second S-CSCF sends the 4xx failure response when it determines that the UE no longer has a valid registration, because doing so prevents the S-CSCF from providing service to a UE with an invalid registration. 
Regarding claims 12 and 17, Jahangir teaches wherein the information comprises at least one of an Internet Protocol (IP) Multimedia Public Identity (IMPU), a contact IP address, or registration information associated with a third computing device (The registration data includes an IP multimedia public identity (IMPU), user data, S-CSCF restoration data, and associated identities information. See par. 45; fig. 2).
Regarding claims 13-14 and 18-19, Jahangir teaches wherein the first message comprises a Session Initiation Protocol (SIP) message (The second SIP request that the P-CSCF sends to the second S-CSCF is a SIP message), but Jahangir does not teach wherein the first message comprises a header that comprises the information. However, Bath teaches a second SIP INVITE message that includes registration data in a header of the second SIP INVITE message. See par. 38, 57. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jahangir so that the second SIP request includes the registration data in the header of the second SIP request because doing so eliminates the need for the P-CSCF to send the registration data to the second S-CSCF using a separate message. 
Claims 15 and 20 are rejected under 35 U.S.C. 103 because they are unpatentable over Jahangir, Bath, and Bajko, as applied to claims 11 and 16 above, in further view of  Shin (US 2017/0118183).
Regarding claims 15 and 20, Jahangir and Bath teach wherein at least a portion of the information is encrypted and a security key is usable to decrypt the information, wherein the security key is based on at least one of: symmetric encryption, asymmetric encryption based on a public and private key combination, or a Java web token (JWT) (Bath teaches that the registration data included in the second SIP INVITE message may be encrypted using a security key. See par. 44), but Jahangir, Bath, and Bajko do not teach receiving, from the first computing device, the security key. Nonetheless, Shin teaches a system for securely communicating a content file from a server to a terminal whereby the server sends an encrypted content file and a symmetric decryption key to the terminal, and whereby the terminal decrypts the encrypted content file with the symmetric decryption key. See par. 152-153. 
It would have bene obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jahangir, Bath, and Bajko so that the second S-CSCF receives the security key from the P-CSCF because doing so provides a way for the second S-CSCF to obtain the security key by which the registration data may be encrypted. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459